Citation Nr: 1231042	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-07 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected Ganglion cyst, left wrist, to include extraschedular consideration.  

2.  Entitlement to service connection for left shoulder bursitis, claimed as left shoulder condition as secondary to service-connected Ganglion cyst, left wrist.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision which granted the Veteran a 10 percent rating for his service-connected Ganglion cyst, left wrist, and from an April 2010 rating decision which denied entitlement to service connection for left shoulder bursitis, claimed as left shoulder condition, secondary to service-connected Ganglion cyst, left wrist.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for left shoulder bursitis, claimed as left shoulder condition as secondary to service-connected Ganglion cyst, left wrist, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Lastly, a review of the record also reveals that the Veteran has raised the issue of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1), as well as the issue of an extra-schedular total rating based on individual unemployability (TDUI) under 38 C.F.R. § 4.16(b), in connection with his appeal of an increased schedular rating for his Ganglion cyst, left wrist.  As such, the Board is not precluded from considering these issues.  See 61 Fed. Reg. 66749, VAOPCGPREC 6-96 (1996) (The Board may render a decision with respect to a schedular evaluation, notwithstanding that the Veteran has raised the issue of extra-schedular consideration).  Thus, as will be discussed below, the issue concerning extra-schedular consideration under the provisions of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), for Ganglion cyst of the left wrist is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.





FINDING OF FACT

The left wrist is manifested by dorsiflexion to 40 degrees and palmar flexion to 50 degrees with pain upon repetitive use but was not additionally limited by fatigue, weakness, lack of endurance, or coordination; there is no evidence of favorable or unfavorable ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the service-connected Ganglion cyst, left wrist, have not been met.  38 C.F.R. § 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5015, 5214, 5215 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Compliant notice was sent in December 2007, October 2008, and February 2010.  Moreover, the record shows that the Veteran was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has obtained VA treatment records, assisted the Veteran in obtaining evidence, obtained medical examinations and opinions, and afforded the Veteran the opportunity to give testimony before the Board although he chose not to do so.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.  

As the issue on appeal is for a higher rating, consideration of whether the criteria for the current rating is met is not necessary and the analyses below will focus on whether the Veteran meets the criteria for the next higher rating for his left wrist.  The Board notes that VA examinations show the Veteran is right handed.

III.  Analysis

The Veteran's left wrist has been rated as 10 percent disabling under Diagnostic Codes 5099-5015.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99." 

Diagnostic Code 5015 instructs the rater to evaluate the disability based on limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5015.  Under Diagnostic Code 5215 for limitation of motion of the wrist, a 10 percent rating is warranted for palmar flexion limited in line with the forearm and dorsiflexion less than 15 degrees.  The next higher rating for a major extremity is 30 percent under Diagnostic Code 5214 for ankylosis that is favorable in 20 degrees to 30 degrees of dorsiflexion. 

A January 2008 VA examination report shows that the Veteran reported that he will have increased left wrist pain if he uses his left hand to lift a heavy object or if he performs strong hand grip using his left hand.  The Veteran says he will have a pain of 9 or 10 on pain scale of 0 to 10 associated to these activities.  Once he does one of these types of activities pain will last for 30 to 40 minutes.  Pain will subside with massage and/or use of analgesics with partial relief of pain.  The Veteran denied swelling of the left wrist.  He complained of decreased hand grip endurance and stiffness of his left wrist joint.  The examiner commented that the Veteran indicated that he is about to retire from his job since he has to frequently open up wood crates and check inventory and merchandise and he is having difficulty due to left wrist pain associated with this.  
Upon physical examination the left wrist active range of motion and passive range motion revealed dorsiflexion to 40 degrees and palmar flexion to 65 degrees.  There was evidence of pain on motion with pain beginning at 40 degrees dorsiflexion and 65 degrees palmar flexion.  Later in the same examination report, the examiner noted that the Veteran to have dorsiflexion from 0 to 70 degrees, palmar flexion from 0 to 80 degrees, radial deviation from 0 to 20 degrees, and ulnar deviation from zero to 45 degrees.  The examiner noted that the Veteran was additionally limited by pain upon repetitive use but was not additionally limited by fatigue, weakness, lack of endurance, or coordination of the left wrist.  There was no swelling, no rubor, no calor, and no deformity of the left wrist.  The left wrist was tender to palpation at the proximal wrist, midline.  There was no left wrist instability.  The left wrist was not ankylosed.  Ultimately the Veteran was diagnosed with left wrist Ganglion cyst.  

Various VA treatment records show that the Veteran sought treatment for his left wrist condition.  

An April 2008 VA treatment note shows that the Veteran complained of left wrist pain for three years.  He was referred to physical therapy due to pain movement limitation o the left hand.  The Veteran received physical therapy on this day and felt a bit better but continued with pain and limitation in gripping with his left hand.  He described the pain as constant.  He has full range of motion in hand but pain in the last degrees of movement.  His hand grip and pinch grip capabilities were significantly less than with his right hand.  

An August 2008 VA treatment record shows that the Veteran reported that his left wrist pain has decreased.  He completed physical therapy with good result.  He complained of left hand/finger cramps and has cut time from work.  Objectively, the examiner noted tinel at the wrist was negative and no mass was observed at medial or lateral epicondyle.  The Veteran was assessed with a history of chronic left ulnar entrapment neuropathy and CT.  He completed physical therapy today with excellent result.  He has been wearing left wrist splint with good result.  Nevertheless, he has developed cramps in his left hand.  

An August 2009 VA treatment record shows that the Veteran complained of left hand pain.  The doctor noted that the Veteran is well known by VA services and has received physical therapies for the left wrist without significant improvement of pain.  The Veteran reported using a left hand and elbow splint.  However, he continues with left arm numbness, tingling, and is now feeling weak.  He has been evaluated by hand surgeon who did not recommend surgical management.  Upon physical examination, the Veteran had no edema, erythema, warmth, or palpable/visible masses and no asymmetry or deformity.  There was no tenderness to palpation.  The Veteran had full active and passive range of motion.  He had full flexion and extension of his wrist.  Tinel and Phalen tests were positive.  

The pertinent findings show that on VA examination in April 2011 the Veteran reported left wrist pain.  There was no deformity, giving way, instability, or incoordination.  However, there was pain, stiffness, weakness, and decreased speed of joint motion.  There were no episodes of dislocation or subluxation and no flare-ups of joint disease.  The Veteran reported locking episodes daily and tenderness.  The examiner found crepitus, tenderness, pain at rest, and guarding of movement.  Upon range of motion testing the Veteran had dorsiflexion from 0 to 40 degrees, palmar flexion from 0 to 50 degrees, radial deviation from 0 to 20 degrees, and ulnar deviation from 0 to 45 degrees.  The examiner indicated that there was objective evidence of pain with active and repetitive motion.  However, the examiner noted that there was no additional limitation after three repetitions of range of motion.  The examiner concluded that the Veteran's wrist condition has caused a moderate impairment in the Veteran's left hand.  

Given the evidence of record, the Board finds that a rating greater than 10 percent is not warranted.  As above, he is already in receipt of the maximum schedular rating under DC 5215 for a wrist disability.  While DC 5214 affords a 20 percent rating when there is favorable ankylosis in 20 degrees to 30 degrees dorsiflexion in the minor wrist, the Board observes that there have been no clinical findings at any time of left wrist ankylosis for which a higher rating might be warranted. 

As above, during VA examinations, at worst, the Veteran had dorsiflexion from 0 to 40 degrees, palmar flexion from 0 to 50 degrees, radial deviation from 0 to 20 degrees, and ulnar deviation from 0 to 45 degrees.  Also, since the Veteran already receives the maximum rating possible under DC 5215, the analysis required by DeLuca would not result in a higher schedular rating. 

The Board also finds that no higher evaluations can be assigned pursuant to any other potentially applicable diagnostic codes.  Because there are specific diagnostic codes to evaluate the wrist, consideration of other diagnostic codes for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability); Butts v. Brown, 5 Vet. App. 532 (1993). 

As the criteria for a rating in excess of 10 percent for the Veteran's service- connected Ganglion cyst have not been demonstrated, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a rating in excess of 10 percent for service-connected Ganglion cyst, left wrist, is denied.  




REMAND

The Board has determined that further development of the Veteran's left shoulder claim is warranted.  

The Veteran was afforded a VA examination in March 2010.  The VA examiner diagnosed the Veteran with left shoulder degenerative joint disease and left shoulder bursitis.  The examiner opined that the Veteran's left shoulder joint was not related to service-connected left wrist condition of Ganglion cyst.  He stated that the Veteran's left shoulder joint condition was related to degenerative joint disease at left shoulder joint and not related to wrist joint biomechanics.  However, this opinion does not address whether the Veteran's service-connected left wrist condition has aggravated the Veteran's left shoulder degenerative joint disease and bursitis.  The Board notes that pursuant to 38 C.F.R. § 3.310(a) service connection can be granted for disability which is proximately due to or the result of a service-connected disease or injury.  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448-9 (1995).  As such, upon remand, an addendum opinion should be obtained, if possible from the March 2010 examiner, which addresses the aggravation component of the claim. 

The April 2011 VA examiner noted that the Veteran was a manager of a warehouse who is no longer currently employed.  The Veteran reported having retired in 2010 for medical reasons.  Specifically, the Veteran's left forearm and hand pain caused him to have to retire.  The examiner indicated that the Veteran's left elbow and wrist pain had significant effects on the Veteran's usual occupation.  Specifically, the disability impacted the Veteran's occupation by causing decreased mobility, decreased manual dexterity, problems with lifting and carrying, decreased strength.  

In this context, the Board observes that the percentage requirements of 38 C.F.R. § 4.16(a) have not been met.  However, entitlement to a total rating, on an extra-schedular basis, may nonetheless be established, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by of a service-connected disability.  38 C.F.R. § 4.16(b); VAOPCGPREC 6-96, slip op. at 15 (The issue of an extra-schedular TDIU under section 4.16(b), based solely upon a disability which is the subject of a current appeal, may be considered a component of that increased-rating claim to the same extent that the issue of an extra-schedular rating under section 3.321(b)(1) may be).  Thus, the Board finds that the RO should address the matter of extra-schedular consideration (per 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b)), in connection with the appeal of an increased rating for the left wrist disability, in the first instance, to avoid any prejudice to the Veteran.


Accordingly, the case is REMANDED for the following action:

1.  As a component of the underlying claim for an increased rating for the left wrist disability, inform the Veteran and his representative of the requirements for an extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b);and permit them the full opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary.

2.  Arrange for the Veteran's claims file to be reviewed, if possible, by the examiner who performed the March 2010 VA examination, for the purpose of preparing an addendum to the March 2010 VA examination report.  The examiner should express an opinion as to whether it is more likely, less likely, or at least as likely as not that the Veteran's left shoulder disability has been aggravated by the Veteran's service-connected left wrist condition.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  A complete rationale should be given for all opinions and conclusions. 

3.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the issue concerning extra-schedular consideration under the provisions of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), for Ganglion cyst of the left wrist, in light of all pertinent evidence and legal authority.  In addition, the Veteran's claim for service connection should be adjudicated on both a direct and secondary basis.  If the benefits sought on appeal remain denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


